Title: To Thomas Jefferson from George Jefferson, 8 March 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            Dear Sir
            Richmond 8th. March 1803
          
          I forwarded some days since the remainder of the nail rod, & the hoop-iron, received some time ago.
          I likewise forwarded by C. Becks’s boat 31 packages lately received from George Town & Alexandria, together with a Hhd of Molasses & the 3 Casks Cyder.
          I could not conveniently get the Molasses caskd, and therefore sent it without, supposing Becks to be perfectly honest, and very careful.
          I some time ago desired Mr. Higganbotham to direct some safe person to call for these things, but he repeated the request he had before made, that we would forward them by a Negro who goes in J. Rowes boat, and in which I am told he is concerned—he says Mr. Silby has engaged that all your things shall be retained for this boat—if so, you will be pleased to inform us.
          The freight from George Town I did not pay, for a reason I have explained to Mr. Barnes. nothing else of yours has yet arrived.
          I am Dr. Sir Your Very humble servt.
          
            Geo. Jefferson
          
         